

EXHIBIT 10.1
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
MANAGEMENT, SERVICE & MARKETING SUPPORT AGREEMENT
BY AND BETWEEN
COLUMBIA MANAGEMENT INVESTMENT ADVISERS, LLC

COLUMBIA MANAGEMENT INVESTMENT SERVICES CORP.


AND
RIVERSOURCE LIFE INSURANCE COMPANY




This Amendment (the “Amendment”) to the Amended and Restated Management, Service
& Marketing Support Agreement (the “Agreement”) is made and entered into as of
October 1, 2014, by and between Columbia Management Investment Advisers, LLC
(“CMIA”), a Minnesota limited liability company, Columbia Management Investment
Services Corp. (“CMISC”), a Minnesota corporation, and RiverSource Life
Insurance Company (“RSLIC”), a Minnesota corporation (each a “Party” and
collectively, the “Parties”).
WHEREAS, on January 1, 2011, CMIA, CMISC and RSLIC entered into the Amended and
Restated Management, Service & Marketing Support Agreement; and
WHEREAS, CMIA is the investment adviser to the open-end management investment
companies identified on the attached Schedule B (each a “Registrant”), each of
whose underlying funds are available to act as the investment vehicle for
separate accounts established for variable life insurance policies and/or
variable annuity contracts offered by RSLIC and other insurance companies that
have entered into participation agreements with the Registrants; and
WHEREAS, RSLIC issues variable life insurance policies and variable annuity
contracts (the “Contracts”); and
WHEREAS, the Parties now desire to amend the Agreement to reflect their intent
with respect to payment of fees upon termination of the Agreement and to update
recitals to the Agreement, and Registrant and Underlying Fund information.
NOW, THEREFORE, in consideration of their mutual promises, the Parties hereby
agree as follows:
1.
Unless otherwise noted or amended herein, all terms used in this Amendment shall
have the same meaning as in the Agreement.

2.
The fourth recital of the Agreement is hereby deleted in its entirety and
replaced with the following:

“WHEREAS, the Registrants, on behalf of all funds underlying the Registrants
(collectively, the “Underlying Funds”) except Columbia Funds Variable Series
Trust II, on behalf of Columbia Variable Portfolio – Core Equity Fund (”VP Core
Equity Fund”), have contracted with (1) CMIA to provide shareholder services to
the underlying funds and (2) CMISC to provide transfer agency services to
contract owners and policy holders of the variable contracts with subaccounts
investing in the underlying funds; and”


3.
The fifth recital of the Agreement is hereby deleted in its entirety and
replaced with the following:

“WHEREAS, Columbia Funds Variable Series Trust II, on behalf of VP Core Equity
Fund, has contracted with CMIA to provide transfer agency and shareholder
services to Contract owners with subaccounts investing in VP Core Equity Fund;
and”


4.
The sixth recital of the Agreement is hereby deleted in its entirety and
replaced with the following:



“WHEREAS, RSLIC has entered into fund participation agreements with the
Registrants, CMIA, and Columbia Management Investment Distributors, Inc.
(“CMID”) pursuant to which the Registrants have agreed to make shares of certain
of their portfolios available for purchase by one or more of RSLIC’s separate
accounts or divisions thereof (each an “Account”), in connection with the
allocation by Contract owners of purchase payments to corresponding investment
options offered under the Contracts; and”
5.
The seventh recital of the Agreement is hereby deleted in its entirety and
replaced with the following:

“WHEREAS, CMISC desires that RSLIC provide certain services in connection with
the servicing of Contract owners who own Funds through the Contracts offered by
RSLIC; and”


6.
The eighth recital of the Agreement is hereby deleted in its entirety and
replaced with the following:

“WHEREAS, CMIA desires that RSLIC provide certain services in connection with
the servicing of Contract owners who own Funds, other than VP Core Equity Fund,
and further desires to pay from its own resources financial support to RSLIC to
help promote and the support the offer, sale, and servicing of shares of Funds
(other than VP Core Equity Fund) offered through some or all of RSLIC’s
Contracts and, with respect to VP Core Equity Fund, CMIA desires that RSLIC
provide certain services in connection with the servicing of Contract owners who
own VP Core Equity Fund through the Contracts offered by RSLIC.”


7.
The following new Section 4.03 shall be added to the Termination and Amendment
provision of the Agreement:

“4.03 The payment for services provided pursuant to the Agreement will continue
to be paid to RSLIC after termination of the applicable participation agreement
or this Agreement as long as RSLIC’s Account assets remain invested in shares of
the portfolios of the applicable Registrant and RSLIC continues to provide the
services.”


8.
Schedule A to the Agreement is hereby deleted in its entirety and replaced with
new Schedule A, attached hereto.

9.
New Schedule B, attached hereto, shall be added to the Agreement.

10.
Except as otherwise amended herein, the Agreement shall remain in full force and
effect in accordance with its terms.



(Signatures on following page.)
IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed in its name and on its behalf by its duly authorized officer effective
as of the date first written above.


COLUMBIA MANAGEMENT INVESTMENT ADVISERS, LLC
 
 
 
 
 
By:
/s/ Amy L. Unckless
 
 
 
 
 
 
 
 
Name:
Amy L. Unckless
 
 
 
 
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 


COLUMBIA MANAGEMENT INVESTMENT SERVICES CORP.
 
 
 
 
 
 
 
By:
/s/ Robin G. Smith
 
 
 
 
 
 
 
 
Name:
Robin G. Smith
 
 
 
 
 
 
 
 
Title:
  Vice President




 
 
 
RIVERSOURCE LIFE INSURANCE COMPANY
 
 
 
 
 
 
 
By:
/s/ Lynn Murphy Abbott
 
 
 
 
 
 
 
 
Name:
Lynn Murphy Abbott
 
 
 
 
 
 
 
 
Title:
Vice President – National Sales Manager and Fund Management
 
 
 









Schedule A
I.
For each Fund except VP Core Equity Fund and the VP Funds of Funds (VP Funds of
Funds include: Variable Portfolio – Aggressive Portfolio, Variable Portfolio –
Conservative Portfolio, Variable Portfolio – Moderate Portfolio, Variable
Portfolio – Moderately Aggressive Portfolio and Variable Portfolio – Moderately
Conservative Portfolio), the fee for services provided with respect to transfer
agency and shareholder servicing shall be equal to 0.06% (6 basis points). The
fee paid for transfer agency and shareholder servicing does not include any fees
paid for distribution services.



To the extent RSLIC incurs any out-of-pocket expenses related to the Funds, as
set forth below, RSLIC shall be reimbursed by CMISC monthly for the following
out-of-pocket expenses (for each Fund except VP Core Equity Fund and the VP
Funds of Funds):


•    typesetting, printing, paper, envelopes, imaging, mailroom services,
postage and return postage for proxy soliciting material, and proxy tabulation
costs


•    printing, paper, envelopes, imaging, mailroom services and postage for
records of account, purchase confirmations, exchange confirmations and exchange
prospectuses, redemption confirmations, redemption checks, and any other
communication required to be sent to shareholders, contract owners and policy
holders


•    typesetting, printing, paper, envelopes, imaging, mailroom services and
postage for prospectuses, annual and semiannual reports, statements of
additional information, supplements for prospectuses and statements of
additional information and other required mailings to shareholders, contract
owners and policy holders


•    other expenses incurred at the request or with the consent of the Fund


II.
A. For all services provided to each Fund other than VP Funds of Funds by RSLIC
for marketing and servicing support and, with respect to VP Core Equity Fund,
transfer agency and shareholder servicing hereunder, CMIA will pay a fee to
RSLIC. The fee will be calculated as follows:



1.
The rate, to be used prospectively, will be calculated as soon as possible after
year end. The rate will be calculated as follows, using actual data from the
previous year:



a.
Calculate the average daily net asset balance of the funds described in II(A)
above;

b.
Determine the total compensation paid to the investment manager by these funds;

c.
Divide the total of the fees determined under II(A)(1)(b) of this Schedule A by
the average daily fund balances determined under II(A)(1)(a) of this Schedule A
to arrive at the effective investment manager fee in basis points;

d.
Determine the total investment management costs, excluding subadvisory expenses,
incurred by CMIA for these funds;

e.
Take the result under II(A)(1)(d) of this Schedule A times a reasonable profit
margin as determined by a review of asset management peer companies’ profit
margins, economic conditions and consideration of internal hurdle rates;

f.
Determine the total subadvisory expenses paid to third parties by CMIA for these
funds;

g.
Take the result under II(A)(1)(f) of this Schedule A times a reasonable profit
margin as determined by a review of internal profit margins on subadvised funds;

h.    Add the results determined under II(A)(1)(e) and II(A)(1)(g);
i.
Divide the result determined under II(A)(1)(h) of this Schedule A by the average
daily fund balances determined under II(A)(1)(a) of this Schedule A to derive
the total basis points of investment management expense;

j.
Subtract the total basis points investment management expense determined under
II(A)(1)(i) of this Schedule A from the effective investment manager fee in
total basis points determined under II(A)(1)(c) of this Schedule A.



If the rate as calculated above is negative, the parties agree that it will be
applied as if it were zero.


2.
The fee transferred from CMIA to RSLIC each month will be calculated as follows:



a.
At the end of each month, use the average daily net asset balance of the funds
described in II(A) above during the month just ended;

b.
Take the rate calculated in II(A)(1) of this Schedule A times the average daily
net assets;

c.
Divide the result by 12 to get the monthly fee to transfer from CMIA to RSLIC.



3.
In the event that (i) an acquisition, disposition, merger, consolidation, asset
purchase, asset sale or other transaction affecting the average daily net asset
balance of the Funds (a “Transaction”) occurs during a calendar year (a “Current
Year”) after the prospective rate for that year has been calculated in
accordance with Section II(A)(1) of this Schedule A, then (ii) the prospective
rate may be recalculated in accordance with Section II(A)(1), except that the
recalculation will be based on actual Current Year data. A final adjustment will
be recorded in the fourth quarter of each calendar year based on the difference
between the estimated monthly fees paid by CMIA and the amount of fees actually
owed to RSLIC based on application of the recalculated rate to actual
year-to-date data.



B. [Intentionally omitted.]


Schedule B


Registrants


Columbia Funds Variable Insurance Trust
Columbia Funds Variable Insurance Trust I
Columbia Funds Variable Series Trust II



1



